Exhibit 10.93

 

FIRST AMENDED AND RESTATED

SANTA LUCIA BANK

SALARY CONTINUATION AGREEMENT

 

This First Amended and Restated Santa Lucia Bank Salary Continuation Agreement
(hereinafter “Agreement”) is made and entered into effective as of December 17,
2008, by and between Santa Lucia Bank, a bank organized and existing under the
laws of the state of California (hereinafter the “Bank” or “Employer”) and Larry
H. Putnam, an executive of the Bank (hereinafter “Executive”);

 

WHEREAS it is the parties’ intent to comply with the final regulations under
Internal Revenue Code Section 409A, issued on April 10, 2007 by the Internal
Revenue Service (IRS) and the Treasury Department;

 

WHEREFORE, the Bank and Executive hereby agree to amend and restate the original
Santa Lucia Bank Salary Continuation Agreement effective as of February 1, 1997
(hereinafter “Original Agreement”), and thereafter amended by virtue of  the
following: a February 3, 1998 Amendment (First Amendment);  an April 15, 1998
Amendment (Second Amendment);  a January 10, 2001  Amendment (not numbered); an
August 1, 2003 Amendment (not numbered); a January 21, 2004 Amendment (not
numbered); and finally, an April 12, 2007 Amendment (sixth Amendment). The
parties intend and further agree that this First Amended and Restated Santa
Lucia Bank Salary Continuation Agreement shall amend, supersede and replace the
Original Agreement (as amended) in its entirety;

 

WHEREFORE, the parties hereby agree to the following;

 


RECITALS


 

WHEREAS, Executive has been and continues to be a valued Executive of the Bank,
and is now serving the Bank;

 

WHEREAS, Executive’s experience and knowledge of the affairs of the Employer and
the banking industry are extensive and valuable;

 

WHEREAS, it is deemed to be in the best interests of the Employer to provide
Executive with certain fringe benefits, on the terms and conditions set forth
herein, in order to reasonably induce Executive to remain in the Employer’s
employment; and

 

WHEREAS, Executive and the Employer wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
Executive;

 

NOW, THEREFORE, in consideration of the services to be performed by Executive in
the future, as well as the mutual promises and covenants contained herein,
Executive and the Employer agree as follows:

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.0                               Terms and Definitions.

 

For the purposes of this Agreement, the following terms shall have the meanings
indicated below, unless the context clearly indicates otherwise. In the event
any provision of this Agreement is ambiguous, then it shall be interpreted in a
manner that is consistent with Internal Revenue Code Section 409A. Subject to
the forgoing, the terms below shall be defined as follows:

 

1.1                               Accrued Liability Balance. The term “Accrued
Liability Balance” shall mean the amount accrued by the Bank to fund the future
benefit expense associated with this Agreement, as of the end of the month
preceding Executive’s Separation from Service. The Bank shall account for this
benefit using Generally Accepted Accounting Principles, regulatory accounting
guidance of the Bank’s primary federal regulator, and other applicable
accounting guidance, including but not limited to Accounting Principles Board
Opinion Number 12 (“APB 12”) as amended by Statement of Financial Accounting
Standards Number 106 (“FAS 106”) and the Discount Rate. Accordingly, the Bank
shall establish a liability retirement account for Executive into which
appropriate accruals shall be made using the applicable Discount Rate.  Any one
of a variety of amortization methods may be used to determine the Accrual
Balance.  However, once chosen, the method must be consistently applied.  For
illustrative purposes ONLY, a sample table showing possible prospective Accrued
Liability Balance numbers shall be attached hereto as Exhibit “A”; however this
Exhibit A is merely a sample of the potential Accrued Liability Balance based on
a future given date and using a sample discount rate. The actual Accrued
Liability Balance will be determined based on the actual Discount Rates in
effect over time.

 

1.2                               Administrator.  The Bank shall be the
“Administrator” and, solely for the purposes of ERISA as discussed herein, the
“fiduciary” of this Agreement where a fiduciary is required by ERISA.

 

1.3                               Bank.   For the purpose of this Agreement, the
term “Bank” or “Employer” shall be read so as to include the Santa Lucia Bank
holding company, Santa Lucia Bancorp, when permissible.

 

1.4                               Board of Directors.  The Board of Directors
shall mean the Board of Directors for the Bank, hereinafter, the “Board”.

 

1.5                               Change in Control. For the purpose of this
Plan, a “Change in Control” shall be deemed to have occurred upon any of the
following events, as such term and events are defined in Internal Revenue Code
Section 409A and the related guidance and Notices thereto. IRC 409A currently
provides that a Change in Control Event shall include any of the following
events (and for the purposes of this provision, the term “corporation” shall
mean the Bank or the Bank’s holding company):

 

A.                                   A Change in the Ownership of a Corporation.
A change in the ownership of a corporation occurs on the date that any one
person or

 

2

--------------------------------------------------------------------------------


 

persons acting as a group (as defined in IRC 409A), acquires ownership of stock
of the corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of such corporation.

 

B.                                     Change in the Effective Control of a
Corporation. A change in the effective control of the corporation shall be
deemed to occur on either of the following dates:

(i) The date any one person, or persons acting as a group acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the corporation
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation; or

(ii) The date a majority of members of the corporation’s board of directors  is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election. (In this
sub-paragraph, 409A limits “corporation” to the “relevant” corporation” as
defined therein).

 

C.                                     Change in the Ownership of a Substantial
Portion of a Corporation’s Assets. A change in the ownership of a substantial
portion of a corporation’s assets shall be deemed to occur on the date that any
one person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately before such acquisition or
acquisitions. No Change in Control shall result if the assets are transferred to
certain entities controlled directly or indirectly by the shareholders of the
transferring corporation.

 

For the purposes of this definition, the term “corporation” shall be read as
including the Bank or the bank’s holding company, Santa Lucia Bancorp. In
addition to the forgoing, and in accordance with IRC 409A, in order to
constitute a Change in Control event with respect to Executive, the Change in
Control event must relate to (i) the corporation for whom Executive is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation (or all corporations
liable for the payment if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of service
by the Participant for such corporation (or corporations) or there is a bona
fide business purpose for such corporation or corporations to be liable for such
payment and, in either case, no significant purpose of making such corporation
or corporations liable for such payment is the avoidance of Federal income tax;
or  (iii) a corporation that is a majority shareholder of a corporation
identified above, or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a

 

3

--------------------------------------------------------------------------------


 

corporation identified above. Should there be any question of whether a Change
in Control has occurred such as to trigger payment of a benefit described
herein, any ambiguity shall be resolved in accordance with the final regulations
and any subsequent clarification of IRC 409A.

 

1.6                               The Code.  The “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

1.7                               Disability/Disabled.  For the purposes of this
Agreement, the term “Disability” shall be interpreted in accordance with IRC
409A. Pursuant to IRC 409A, a Participant will be considered Disabled if:

 

A.                                   Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or

 

B.                                     Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of
Executive’s employer.

 

1.8                               Discount Rate.  The term “Discount Rate” means
the rate used by the Plan Administrator for in any specified year to accrue
benefits under this Plan; however, the Plan Administrator, in its sole
discretion, may adjust the Discount Rate to maintain the rate within reasonable
standards according to GAAP (Generally Accepted Accounting Principles).

 

1.9                               Early Retirement and Early Retirement Age. The
term “Early Retirement” shall refer to the Executive’s Separation From Service
on or after attaining the Early Retirement Age of sixty-two (62), but before
attaining the Normal Retirement Age, and for any reason other than “For Cause”
(or because of death).

 

1.10                        Effective Date.  The term “Effective Date” shall
mean the date first written above.

 

1.11                        ERISA.  The term “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended.

 

1.12                        Executive Benefit.  The term “Executive Benefit”
shall mean the annual benefit amounts determined pursuant to Paragraphs 1
through 4 (including sub-paragraphs, as applicable), forfeited, reduced or
adjusted to the extent:  (a) required under the other provisions of this
Agreement; (b) required by reason of the lawful order of any regulatory agency
or body having jurisdiction over the Employer; or (c) required in order for the
Employer to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g., FICA, FUTA, SDI).

 

4

--------------------------------------------------------------------------------


 

1.13                        Involuntary Separation From Service. In accordance
with IRC 409A, the term “Involuntary Separation from Service” shall mean a
Separation from Service due to the independent exercise of the unilateral
authority of the Bank to terminate the Executive’s services, other than due to
Executive’s implicit or explicit request, where Executive was willing and able
to continue performing services.

 

1.14                        IRC 409A. The term “IRC 409A” shall refer to the
final regulations issued by the IRS and the Treasury Department under
Section 409A of the Code.

 

1.15                        Normal Retirement / Normal Retirement Age.  The term
“Normal Retirement” shall mean the Executive’s Separation From Service on or
after attaining the Normal Retirement Age of Sixty-Five (65) for any reason
other than “For Cause” (or because of death).

 

1.16                        Plan Year.  The term “Plan Year” shall mean the
calendar year.

 

1.17                        Separation From Service/ Termination of Employment. 
The terms “Separation From Service” (Separates From Service) and “Termination of
Employment” shall be used interchangeably for the purposes of this Agreement and
shall be interpreted in accordance with the provisions of IRC 409A. Currently,
IRC 409A provides that, whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services the employee will
perform after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than twenty (20%) percent of the average
level of bona fide services performed (as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer  if the employee has been providing services to the
employer less than 36 months). There shall be no Separation From Service while
Executive is on military leave, sick leave or other bona fide leave of absence,
as long as such leave does not exceed six months, or if longer, so long as the
individual retains a right to re-employment with the service recipient under an
applicable statute or by contract.

 

1.18                        Specified Employee. The term “Specified Employee”
shall be defined in accordance with IRC 409A. At present, and in accordance with
IRC 409A, the term “Specified Employee” means an employee who, as of the date of
the employee’s Separation from Service, is a key employee of an employer of
which any stock is publicly traded on an established securities market or
otherwise. An employee is a key employee if the employee meets the requirements
of section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on a specified employee identification date.
If Executive is a key employee as of a specified employee identification date,
then Executive shall be treated as a key employee for the entire twelve (12)
month period beginning on the specified employee effective date.

 

1.19                        Termination for Cause. The term “Termination for
Cause” shall mean Termination of Executive’s employment by reason of any of the
following:

 

5

--------------------------------------------------------------------------------


 

A.                                   Executive’s personal dishonesty,
incompetence or willful misconduct;

 

B.                                     Executive’s breach of fiduciary duty
involving personal profit;

 

C.                                     Executive’s intentional failure to
perform Executive’s duties for the Bank after a written demand for performance
is given to Executive by the Board which demand specifically identifies the
manner in which the Board believes that Executive has not performed his duties;

 

D.                                    Executive’s willful violation of any law,
rule, regulation or final cease and desist order (other than traffic violations
or similar minor offenses) to the extent detrimental to the Bank’s business or
reputation; or

 

E.                                      Executive’s material breach of any
provision of this Agreement.

 

1.20                        Voluntary Termination. The term “Voluntary
Termination” shall mean a Separation From Service of Executive which is not as a
result of an Involuntary Termination, a Termination For Cause or because of a
Disability.

 

2.                                      Scope, Purpose and Effect.

 

2.1                               Contract of Employment.  Although this
Agreement is intended to provide Executive with an additional incentive to
remain in the employ of the Employer, this Agreement shall not be deemed to
constitute a contract of employment between Executive and the Employer nor shall
any provision of this Agreement restrict or expand the right of the Employer to
terminate Executive’s employment.  This Agreement shall have no impact or effect
upon any separate written Employment Agreement which Executive may have with the
Employer, it being the parties’ intention and agreement that unless this
Agreement is specifically referenced in said Employment Agreement (or any
modification thereto), this Agreement (and the Employer’s obligations hereunder)
shall stand separate and apart and shall have no effect on or be affected by,
the terms and provisions of said Employment Agreement.

 

2.2                               Fringe Benefit.  The benefits provided by this
Agreement are granted by the Bank as a fringe benefit to Executive and are not a
part of any salary reduction plan or any arrangement deferring a bonus or a
salary increase. Executive has no option to take any current payments or bonus
in lieu of the benefits provided by this Agreement.

 

2.3                               Prohibited Payments.  Notwithstanding anything
in this Agreement to the contrary, if any payment made under this Agreement is a
“golden parachute payment” as defined in Section 28(k) of the Federal Deposit
Insurance Act (12 U.S.C. section 1828(k) and Part 359 of the Rules and
Regulations of the Federal Deposit Insurance Corporation  (collectively, the
“FDIC Rules”) or is otherwise prohibited, restricted or subject to the prior
approval of a Bank Regulator, no payment shall be made hereunder without
complying with said FDIC Rules.

 

6

--------------------------------------------------------------------------------


 

2.4                               Additional Prohibited Payments. If the Bank is
subject to the executive compensation limitations under the United States
Treasury Department’s Troubled Asset Relief Program (“TARP”) at the time
Executive becomes entitled to any payment under this Agreement, and if such
payment, together with any other payments which Executive has the right to
receive from the Bank, exceed the limits allowed for Executive established under
TARP, then the aggregate payments to Executive pursuant to this Agreement and
any other agreement with Executive shall be reduced to the largest amount as
will result in no portion of such payments violating the executive compensation
limitations under TARP.

 

3.                                      Delay in Payments for Specified Employee
in the Event of a  Separation From Service.

 

3.1                               Internal Revenue Code Section 409A Compliance.
It is the intent of the parties to comply with all applicable Internal Revenue
Code Sections, including, but not limited to, IRC 409A. Furthermore, for the
purposes of this Agreement, IRC Section 409A shall be read to include any
related or relevant IRS Notices or clarifications. While it is understood that a
general IRC 409A savings clause will not be effective, the parties intend that
any ambiguities regarding any terms or payouts contained herein shall be
interpreted in a manner consistent with IRC 409A.

 

Thus, for any benefits payable pursuant to this Agreement due to a Separation
From Service, if the individual is a Specified Employee (as defined herein and
by IRC 409A) as of the date of the Separation From Service, and the Employer’s
stock is publicly traded on an established securities market or otherwise, any
such benefit shall be withheld for six (6) months following such Separation From
Service in order to comply with IRC 409A. In addition, for any individual
affected by this six (6) month delay in payment imposed by IRC 409A, and if
and/or when applicable, the aggregate amount of the first seven (7) months of
installments shall be paid at the beginning of the seventh month following the
date of Separation From Service. Monthly installment payments shall continue
thereafter if called for.

 

4.                                      Executive Benefits Payments.

 

4.1.                            Payments Upon Normal Retirement. In the event
Executive Separates From Service for any reason other than For Cause (or because
of death) on a date which constitutes a Normal Retirement date as defined
herein, then he shall be entitled to be paid the following:

 

4.1.1                     Amount of Benefit. Executive shall receive an annual
Executive Benefit of Thirty-Six Thousand Dollars ($36,000).

 

4.1.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments commencing on the first day of the first month following
Executive’s Separation From Service and continuing until the death of Executive.

 

4.2.                            Executive Benefit Payments Upon Early
Retirement.  In the event Executive Separates From Service for any reason other
than For Cause (or because of death) on a date

 

7

--------------------------------------------------------------------------------


 

which constitutes an Early Retirement date as defined herein, then Executive
shall be entitled to be paid the following:

 

4.2.1                     Amount of Benefit. Executive shall receive an annual
Executive Benefit based on the Early Retirement payment date and calculated as
follows: An annual lifetime annuity based on the Accrued Liability Balance as of
the date of Early Retirement, taking into consideration the discount rate and
mortality assumptions in use by the Bank as of the Early Retirement Date. This
annual amount shall remain consistent for the duration of the benefit. For
illustrative purposes ONLY, a sample table showing possible prospective Accrued
Liability Balance and the corresponding potential benefit hereunder is attached
hereto as Exhibit “A”; however this Exhibit A is merely a sample table and not
intended to bind the parties. The actual benefit amount will be determined by
the Bank’s actuaries at the time the benefit becomes due.

 

4.2.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments commencing on the first day of the first month following
Executive’s Separation From Service and continuing until the death of Executive.

 

5.0                               Payments in the Event of Disability or Death
During Employment.

 

5.1                               Disability.  In the event Executive becomes
Disabled prior to Separating from Service with the Bank and prior to qualifying
for Early or Normal Retirement, then Executive shall be entitled to be paid the
following benefit in lieu of any other benefits herein (i.e., this provision
shall control even in the event such Disability occurs within 2 years of a
Change in Control, etc); however, in the event Executive becomes Disabled after
qualifying for Early or Normal Retirement, then Executive shall be deemed to
have elected Early or Normal Retirement and shall receive the benefit specified
under the applicable provisions of this Agreement.

 

5.1.1                     Amount of Benefit.  Executive shall receive an annual
Executive Benefit  based on the Disability date and calculated as follows: an
annual lifetime annuity based on the Accrued Liability Balance as of the date of
Disability, taking into consideration the discount rate and mortality
assumptions in use by the Bank as of the Disability date. This annual amount
shall remain consistent for the duration of the benefit. For illustrative
purposes ONLY, a sample table showing possible prospective Accrued Liability
Balance and the corresponding potential benefit hereunder is attached hereto as
Exhibit “A”; however this Exhibit A is merely a sample table and not intended to
bind the parties. The actual benefit amount will be determined by the Bank’s
actuaries at the time the benefit becomes due.

 

5.1.2                     Payment Method and Duration. This annual Executive
Benefit shall be paid in twelve (12) substantially equal monthly installments,
with payments

 

8

--------------------------------------------------------------------------------


 

commencing on the first day of the first month following Executive’s Disability
and continuing until the death of  Executive.

 

5.2                               Death.  There are no death benefits payable
under this Agreement (such benefits are described by a Joint Beneficiary
Designation Agreement, if any), nor will Executive Benefit Payments be made
after Executive dies, regardless of whether such death occurs before or after
termination, and regardless of whether payments have already begun pursuant to
this Agreement.

 

6.0                               Payments in the Event Executive Voluntarily or
Involuntarily Separates From Service Prior to Early Retirement.

 

As indicated above, the Bank reserves the right to terminate Executive’s
Employment, with or without Cause but subject to any written employment
agreement which may then exist.  In the event that Executive Separates From
Service prior to qualifying for Early Retirement, other than by reason of a
termination For Cause, following a Change in Control or as a result of a
Disability, then, for the following events of termination, and as applicable,
Executive shall be entitled to the benefits described below which correspond to
the circumstances surrounding  Executive’s termination.

 

6.1                               Involuntary Termination.  In the event
Executive is Involuntarily Terminated prior to qualifying for Early or Normal
Retirement (for reasons other than a Termination For Cause, following a Change
in Control or as a result of Disability, as addressed in alternate provisions
herein), then he shall be entitled to receive the following:

 

6.1.1                     Amount of Benefit. Executive shall receive an
Executive Benefit equal to the Accrued Liability Balance based on the date such
Termination occurs.

 

6.1.2                     Payment Method and Duration.  This Executive Benefit
amount shall be paid in one lump sum on the first day of the first month
immediately following Executive’s Separation From Service.

 

6.2                               Voluntary Termination by the Executive.
Executive agrees that if he Voluntarily Terminates his Employment with the
Employer prior to qualifying for Early or Normal Retirement (for reasons other
than following a Change in Control or as a result of Disability), then Executive
shall forfeit all rights and benefits he may have had under the terms of this
Agreement and shall have no right to be paid any of the amounts which would be
due or paid to Executive by the Bank pursuant to the terms of this Agreement.

 

7.0                               Upon a Change in Control.

 

7.1                               In the event of a Change in Control, followed
by a Separation From Service (for any reason other than for Cause) prior to
Executive qualifying for Early or Normal Retirement, then Executive shall be
entitled to receive the following Executive Benefit in lieu of all others
identified herein:

 

9

--------------------------------------------------------------------------------


 

7.1.1                     Benefit Amount.  Executive shall receive an Executive
Benefit equal to the Accrued Liability Balance based on the date such Separation
From Service occurs.

 

7.1.2                     Payment Method and Duration.  This Executive Benefit
amount shall be paid in one lump sum on the first day of the first month
immediately following Executive’s Separation From Service.

 

In the event Executive Separates From Service after a Change in Control, and
after qualifying for Early or Normal Retirement, then Executive shall be deemed
to have elected Early or Normal Retirement and shall receive the benefit
specified under the applicable provisions of this Agreement.

 

8.0                               Termination for Cause.

 

Executive agrees that if his employment with the Bank is terminated at any time
For Cause as defined in this Agreement (including after having qualified for
Early or Normal Retirement, and including following a Change in Control), then
he shall forfeit any and all rights and benefits he may have under the terms of
this Agreement and shall have no right to be paid any of the amounts which would
otherwise be due or paid to Executive by the Bank pursuant to the terms of this
Agreement.

 

9.0                               IRS Section 280G Issues.  If all or any
portion of the amounts payable to Executive under this Agreement, either alone
or together with other payments which Executive has the right to receive from
the Employer, constitute “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), that
are subject to the excise tax imposed by Section 4999 of the Code (or similar
tax and/or assessment), Executive shall be responsible for the payment of such
excise tax and Employer (and its successor) shall be responsible for any loss of
deductibility related thereto; provided, however, that Employer and Executive
shall cooperate with each other and use all reasonable efforts to minimize to
the fullest extent possible (and in accordance with IRC 409A)  the amount of
excise tax imposed by Section 4999 of the Code.  If, at a later date, it is
determined (pursuant to final regulations or published rulings of the Internal
Revenue Service, final judgment of a court of competent jurisdiction, or
otherwise) that the amount of excise taxes payable by Executive is greater than
the amount initially so determined, then Executive shall pay an amount equal to
the sum of such additional excise taxes and any interest, fines and penalties
resulting from such underpayment.  The determination of the amount of any such
excise taxes shall be made by the independent accounting firm employed by the
Employer immediately prior to the change in control or such other independent
accounting firm or advisor as may be mutually agreeable to Employer and
Executive in the exercise of their reasonable good faith judgment.

 

10.0                        Administrative and Claims Provision.

 

10.1                        Named Fiduciary and Plan Administrator.  The “Named
Fiduciary and Plan Administrator” of this Executive Plan shall be the Bank until
its resignation or removal by the

 

10

--------------------------------------------------------------------------------


 

Board of Directors. As Named Fiduciary and Plan Administrator, the Bank shall be
responsible for the management, control and administration of this Executive
Plan. The Named Fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the plan, including employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

10.2                        Claims Procedure.  In the event a dispute arises
over the benefits under this Agreement and benefits are not paid to the Employee
(or to the Employee’s beneficiary[ies], if applicable) and such claimants feel
they are entitled to receive such benefits, then a written claim must be made to
the Employer (as the plan administrator) in accordance with the following
procedures:

 

A.                                   Written Claim.  The claimant may file a
written request for such benefit with the Administrator.

 

B.                                     Claim Decision.  Upon receipt of such
claim, the Administrator shall respond to such claimant within ninety (90) days
after receiving the claim.  If the Administrator determines that special
circumstances require additional time for processing the claim, the
Administrator can extend the response period by an additional ninety (90) days
for reasonable cause by notifying the claimant in writing, prior to the end of
the initial ninety (90) day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Administrator expects to render its decision.

 

If the claim is denied in whole or in part, the Administrator shall notify the
claimant in writing of such denial. The Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(i)                                     The specific reasons for the denial;

(ii)                                  The specific reference to pertinent
provisions of the Agreement on which the denial is based;

(iii)                               A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary;

(iv)                              Appropriate information as to the steps to be
taken if the claimant wishes to submit the claim for review and the time limits
applicable to such procedures; and

(v)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

C.                                     Request for Review.  Within sixty (60)
days after receiving notice from the Administrator that a claim has been denied
(in part or all of the claim), then claimant (or their duly authorized
representative) may file with the Administrator, a written request for a review
of the denial of the claim.

 

11

--------------------------------------------------------------------------------


 

The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Administrator shall also provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits.

 

D.                                    Decision on Review.  The Administrator
shall respond in writing to such claimant within sixty (60) days after receiving
the request for review.  If the Administrator determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The notice of extension must set forth the special circumstances requiring an
extension of time and the date by which the Administrator expects to render its
decision.

 

In considering the review, the Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

The Administrator shall notify the claimant in writing of its decision on
review.  The Committee shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(i)                                     The specific reasons for the denial;

(ii)                                  A reference to the specific provisions of
the Agreement on which the denial is based;

(iii)                               A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

(iv)                              A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

 

11.0                        Attorneys’ Fees.  If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding in addition to any other relief to which it or they
may be entitled. The “prevailing party” means any party determined by the
arbitrator(s) or court to be entitled to money payments from the other, not
necessarily the party in whose favor a judgment is rendered.

 

12

--------------------------------------------------------------------------------


 

12.0                        Status as an Unsecured General Creditor and Rabbi
Trust.  Notwithstanding anything contained herein to the contrary: 
(i) Executive shall have no legal or equitable rights, interests or claims in or
to any specific property or assets of the Employer as a result of this
Agreement; (ii) none of the Bank’s assets shall be held in or under any trust
for the benefit of Executive or held in any way as security for the fulfillment
of the obligations of the Bank under this Agreement; (iii) all of the Bank’s
assets shall be and remain the general unpledged and unrestricted assets of the
Bank; (iv) the Bank’s obligation under this Agreement shall be that of an
unfunded and unsecured promise by the Bank to pay money in the future; and
(v) Executive shall be an unsecured general creditor with respect to any
benefits which may be payable under the terms of this Agreement.

 

Notwithstanding subparagraphs (i) through (v) above, the Bank and Executive
acknowledge and agree that, in the event of a Change in Control, upon request of
Executive, or in the Bank’s discretion if Executive does not so request and the
Bank nonetheless deems it appropriate, the Bank shall establish, not later than
the effective date of the Change in Control, a Rabbi Trust or multiple Rabbi
Trusts (the “Trust” or “Trusts”) upon such terms and conditions as the Bank, in
its sole discretion, deems appropriate and in compliance with applicable
provisions of the Code, in order to permit the Bank to make contributions and/or
transfer assets to the Trust or Trusts to discharge its obligations pursuant to
this Agreement.  The principal of the Trust or Trusts and any earnings thereon
shall be held separate and apart from other funds of the Bank to be used
exclusively for discharge of the Bank’s obligations pursuant to this Agreement
and shall continue to be subject to the claims of the Bank’s general creditors
until paid to Executive in such manner and at such times as specified in this
Agreement.

 

13.0                        Miscellaneous.

 

13.1                        Opportunity To Consult With Independent Advisors. 
Executive acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances Executive acknowledges and agrees shall be the sole responsibility of
Executive, provided, however, that Employer and Executive shall cooperate with
each other and use all reasonable efforts to minimize to the fullest extent
possible the amount of excise tax imposed by Section 280G and 4999 of the Code.
In the event the parties are unable to eliminate such excise taxes, Executive
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to Executive and further specifically waives any right
for himself or herself, and his or her heirs, beneficiaries, legal
representatives, agents, successor and assign to claim or assert liability on
the part of the Bank related to the matters described above in this paragraph. 
Executive further acknowledges that he has read, understands and consents to all
of the terms and conditions of this Agreement, and that he enters into this
Agreement with a full understanding of its terms and conditions.

 

13

--------------------------------------------------------------------------------


 

13.2                        Notice.  Any notice required or permitted of either
Executive or the Bank under this Agreement shall be deemed to have been duly
given, if by personal delivery, upon the date received by the party or its
authorized representative; if by facsimile, upon transmission to a telephone
number previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

 

 

If to the Bank:

 

7480 El Camino Real

 

 

 

 

Atascadero, CA 93422

 

 

 

 

FAX (805) 466-1058

 

 

 

 

 

 

 

If to the Executive:

 

                                            

 

 

 

 

 

 

 

 

 

                                            

 

13.3                        Assignment.  Executive shall have no power or right
to transfer, assign, anticipate, hypothecate, modify or otherwise encumber any
part or all of the amounts payable hereunder, nor, prior to payment in
accordance with the terms of this Agreement, shall any portion of such amounts
be:  (i) subject to seizure by any creditor of Executive, by a proceeding at law
or in equity, for the payment of any debts, judgments, alimony or separate
maintenance obligations which may be owed by Executive; or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. Any such
attempted assignment or transfer shall be void. In the event Executive or any
beneficiary attempts assignment, communication, hypothecation, transfer or
disposal of the benefits hereunder, any such attempted transfer  or assignment
shall be void.

 

13.4                        Binding Effect/Merger or Reorganization.  This
Agreement shall be binding upon and inure to the benefit of Executive and the
Bank.  Accordingly, the Bank shall not merge or consolidate into or with another
corporation, or reorganize or sell substantially all of its assets to another
corporation, firm or person, unless and until such succeeding or continuing
corporation, firm or person agrees to assume and discharge the obligations of
the Bank under this Agreement.  In the alternative, the Holding Company may
agree to assume and discharge the obligation of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to such surviving or successor firm, person, entity or
corporation, or the Holding Company, as the case may be.

 

13.5                        Nonwaiver.  The failure of either party to enforce
at any time or for any period of time any one or more of the terms or conditions
of this Agreement shall not be a waiver of such term(s) or condition(s) or of
that party’s right thereafter to enforce each and every term and condition of
this Agreement.

 

13.6                        Partial Invalidity. If any terms, provision,
covenant, or condition of this

 

14

--------------------------------------------------------------------------------


 

Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

 

13.7                        Entire Agreement.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the parties with respect thereto.  Each party
to this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

13.8                        Modifications.  Any modification of this Agreement
shall be effective only if it is in writing and signed by each party or such
party’s authorized representative, and only to the extent that it is compliant
with all applicable codes and statutes, including but not limited to IRS Code
Section 409A.

 

13.9                        Paragraph Headings.  The paragraph headings used in
this Agreement are included solely for the convenience of the parties and shall
not affect or be used in connection with the interpretation of this Agreement.

 

13.10                 No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.

 

13.11                 Governing Law.  The laws of the State of California, other
than those laws denominated choice of law rules, and where applicable, the
rules and regulations of the Board of Governors of the Federal Reserve System,
Federal Deposit Insurance Corporation, Office of the Comptroller of the
Currency, or any other regulatory agency or governmental authority having
jurisdiction over the Bank or the Holding Company, shall govern the validity,
interpretation, construction and effect of this Agreement.

 

13.12                 Gender.  Whenever in this Agreement words are used in the
masculine, feminine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender, whenever they should so apply.

 

14.0                        Termination or Modification of Agreement by Reason
of Changes in the Law, Rules or Regulations.

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, the Code, rules and regulations will continue in effect in
their current form. If any said

 

15

--------------------------------------------------------------------------------


 

assumptions should change and said change has a detrimental effect on this
Executive Plan, then the Bank reserves the right to terminate or modify this
Agreement accordingly.

 

IN WITNESS WHEREOF, the Bank and Executive have executed this Agreement on the
date first above-written in the City of Atascadero, California.

 

Santa Lucia Bank

 

 

 

 

 

 

 

 

By:

     /s/ John C. Hansen

 

Date:

12/17/08

Signature & Title

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

By:

     Larry H. Putnam

 

Date:

December 17, 2008

Signature & Title

 

 

 

 

 

 

 

 

 

     /s/ John C. Hansen

 

/s/ Cindy Dilbeck

Witness

 

  Witness

 

16

--------------------------------------------------------------------------------